OPINION. Murdock, Judge: The Commissioner determined deficiencies in income tax as follows: 1942_ $163.17 1943_ 300. 02 1944_ 1,822.37 The petitioner contends that his income is not included in gross income under section 22 (a) of the Internal Revenue Code and, in the alternative, that it is expressly excluded under sections 22 (b) (8) and 116 (h). He also claims a deduction for traveling expenses. The facts have been stipulated. The petitioner was a citizen of New Zealand at all times material hereto. He filed nonresident alien returns for 1942 and 1943 with the collector of internal revenue for the first district of New Jersey, and he filed an incomplete return for 1944 with the collector of internal revenue for the district of Maryland. The petitioner was one of the officials of the First Category of the Secretariat of the League of Nations. The League was an association of 45 foreign governments during the taxable years. The United States never became a member of the League. The seat of the League was established at Geneva, Switzerland, and the permanent Secretariat was established there. The petitioner, with about 19 other officials of the League, pursuant to instructions from the Secretary-General of the League and through the courtesy of the Department of State, entered this country temporarily in' 1940 in order, as officials of the Secretariat of the League, to continue their official work and engage in the business of the League, the pursuit of which at the seat of the League had become hampered and endangered by the dislocation produced by war conditions. The nature of the petitioner’s services was accounting work and the compilation of international trade statistics for use in various League publications. He conducted his official duties from 1940 to July 1946 at Princeton, New Jersey. The petitioner and his family lived at Princeton during that time in a rented apartment which he furnished. He had given up his living quarters in Geneva when he left there. The expenses of the League were borne in determined proportions by its members. The salary and expenses of the petitioner for the taxable years were paid from a bank account of the League in this country. His salary was about $3,600 per year. The exact amounts are stipulated. The petitioner received in 1944 an allowance for board and lodging of $2,027.64 in addition to his salary. It applied in part to 1943. His living expenses amounted to $2,000 annually. The Secretary of State of the United States was requested by the petitioner to issue a certificate to the Secretary of the Treasury to the effect that during the tax years in question each member government of the League of Nations, or the League as an association of nations, satisfied the requirements of. section 116 (h) of the Internal Eevenue Code, namely, that each such government granted an equivalent exemption to employees of the Government of the United States performing services in such foreign countries, and the character of the services performed by employees of the Government of the United States in foreign countries, but he declined to issue such certificate for the stated reason that the Secretary was of the opinion that “The Department had no authority, under the statutory provision in question (116 (h)) to issue certificates to employees of the League of Nations, as such, since the League was not a ‘foreign government’, had no territorial sovereignty, and was in no position to reciprocate.” The Secretary of State declined for the same reason to issue a series of certificates covering each country making up the membership of the League. The Commissioner explained in connection with the determination of the deficiency for 1944 that, “As the League of Nations is an association of several foreign governments, it does not qualify as a foreign country and its employees are not employees of a foreign government entitled to the benefits of Section 116 (h) of the Internal- Eevenue Code.” He included salary and board and lodging allowance in gross income. The respondent quotes and relies in part upon sections 211 (b) and 212 (a). They apply exclusively to nonresident alien individuals. The petitioner was an alien. Section 29.211-2 of Eegulations 111, relating to section 211 of the code, provides in part as follows: An alien actually present in the United States who is not a mere transient or sojourner is a resident of the United States for purposes of the income tax. Whether he is a transient is determined by his intentions with regard to the length and nature of his stay. A mere floating intention, indefinite as to time, to return to another country is not sufficient to constitute him a transient. If he lives in the United States and has no definite intention as to his stay, he is a resident. One who comes to the United States for a definite purpose which in its nature may be promptly accomplished is a transient; but if his purpose is of such a nature that an extended stay may be necessary for its accomplishment, and to that end . the alien makes his home temporarily in the United States, he becomes a resident, thpugh it may be his intention at ali times to return to his domicile abroad when the purpose for which he came has been consummated or abandoned. An alien whose stay in the United States is limited to a definite period by the immigration laws is not a resident of the United States within the meaning of this section, in the absence of exceptional circumstances. A similar provision has survived repeated reenactments of the law. It has been discussed and approved by this Court. Arthur J. H. Johnson,, 7 T. C. 1040; Michael Downs, 7 T. C. 1053; J. Gerber Hoofnel, 7 T. C. 1136; Ralph Love, 8 T. C. 400. It does not appear that the petitioner’s stay was limited to a definite period by the immigration laws. 'He lived in the United States continuously from 1940 through 1944 and thereafter. He and his family occupied a rented apartment in .Princeton during that period. He had purchased the furnishings. .They had no other residence. He had no definite intention as to his stay, i. e., he did not know how many years he might remain here. An extended stay was necessary to accomplish the purpose for which he came, and to that end he made his home temporarily in the United States. He thus became a resident within the definition of the regulation, even though he may have intended to return to his domicile abroad when the purpose for which he came had been accomplished or abandoned. He conducted his business here during the taxable years. The respondent has not advanced any reason why such a person should be regarded as a nonresident1 within the meaning of that term as used in sections 211 and 212 and, consequently, his argument based upon those sections merits no further consideration. The petitioner concedes that Congress had the power to tax his compensation. His first contention is that the definition of gross income contained in section 22 (a) does not clearly include the amounts received by him from the League. He makes a rather extended argument on this point, which must be read to be fully appreciated. The Treasury, he says, did not regard the compensation of nondiplomatic2 officers and employees of foreign governments in this country as taxable income until 1934, at which time section 116' (h) was enacted to make certain that such compensation would continue to be “excluded” ; a specific or clear statement of intent to tax such compensation, and particularly to tax the compensation of nondiplomatic officials representing foreign governments, would be necessary to effect a change in the practice established pursuant to principles of international comity; and section 22 (a) was not changed to include such a provision, although other specific provisions were inserted in that section. He then likens himself to an official of a foreign government and concludes that his compensation is not subject to tax under section 22 (a).3 The section is extremely broad in its scope and has been held to indicate an intention to exercise the taxing power to the fullest extent. Irwin v. Gavit, 268 U. S. 161; Bland v. Commissioner, 102 Fed. (2d) 157; certiorari denied, 308 U. S. 563. Furthermore, the petitioner was not in the United States for the purpose of representing any foreign government or governments in dealings or relations with our Government and can not establish an adequate parallel between himself and diplomatic or nondiplomatic representatives of foreign sovereigns accredited or assigned to the United States. The petitioner’s alternative contention is that section 116 (h) applies to his compensation. The conclusion that Congress intended to tax him is further supported by a consideration of that section, which provides that the compensation of certain nondiplomatic representatives of foreign governments shall not be subj ect to tax. The inference is inescapable that compensation of those not qualifying under section 116 (h) is to be taxed. The provision is as follows: SEC. 116. EXCLUSIONS PROM GROSS INCOME. In addition to the items specified in section 22 (b), the following items shall not be included in gross income and shall be exempt from taxation under this chapter: ******* (h) Compensation op Employees op Foreign Governments or op the Commonwealth op the Philippines. (1) Rule por Exclusion. — Wages, fees, or salary of an employee of a foreign government or of the Commonwealth of the Philippines (including a consular or other officer, or a nondiplomatic representative) received as compensation for official services to such government or such Commonwealth— (A) If such employee is not a citizen of the United States, or is a citizen of the Commonwealth of the Philippines (whether or not a citizen of the United States; and (B) If the services are of a character similar to those performed by employees of the Government of the United States in foreign countries or in the Commonwealth of the Philippines, as the case may be; and (C) If the foreign government, or the Commonwealth of the Philippines, whose employee is claiming exemption grants an equivalent exemption to employees of the Government of the United States performing similar services in such foreign country or such Commonwealth, as the case may be. (2) Certeetoate by Secretary op State. — The Secretary of State shall certify to the Secretary of the Treasury the names of the foreign countries which grant an equivalent exemption to the employees of the Government of the United States performing services in such foreign countries, and the character of the services performed by employees of the Government of the United States in foreign countries. If the Commonwealth of the Philippines grants an equivalent exemption to the employees of the United States performing services in such Commonwealth the Secretary of State shall certify such fact to the Secretary of the Treasury and tlie character of the services performed by employees of the Government of the United States in such Commonwealth. Its purpose was to allow an exemption upon the basis of reciprocity. See Senate Report No.632, 74th Cong., 1st sess.; House Report No. 1759, 74th Cong., 1st sess. The petitioner has not shown that employees of the Government of the United States performed services in foreign countries similar to those performed by the petitioner in this country or that any basis for reciprocal exemption from tax exists. Compare the reasons given for the refusal by the Secretary of State to issue a certificate to the Secretary of the Treasury. Section 116 (h) was not designed or intended to cover a case like the present one. Further confirmation of this conclusion is found in the amendment to section 116 (h) made by Public Law No. 291, 79th Cong., 1st sess., sec. 4 (b) (1), approved December 29, 1945. That amendment, made applicable to taxable years beginning after December 31, 1943, extended the exclusion to include compensation of an employee of “an international organization.” An international organization was defined in Title I, section 1, of that law as “a public international organi-sation in which the United States participates * * * and which shall have been designated by the President through appropriate Executive order as being entitled to enjoy the privileges, exemptions, and immunities” enumerated in the law. The President, by Executive order dated February 19, 1946, when the League of Nations was still in existence, designated certain organizations, but not the League of Nations. The petitioner seems to suggest that it would be inconsistent or a breach of good faith to tax him after he and his fellows were given the courtesy of a kind of sanctuary during the war. However, our Government did not induce them to come with a promise that the normal operation of any of our laws would be suspended or changed. The wisdom and policy of taxing such persons is a matter for the consideration of Congress, not the courts, which, in a case like this, merely interpret the laws enacted. The remaining issue for decision is whether “living” expenses in the stipulated amount of $2,000 annually are deductible under section 23 (a) as traveling expenses, including meals and lodging while away from home in the pursuit of a business. These “living” expenses are the kind which are not deductible. Sec. 24 (a) (1). The petitioner contends, nevertheless, that his home and place,of business were at Geneva, and when he left there to come to Princeton he was traveling in pursuit of his business. His home, the only residence he had from 1940 through the taxable years, was at Princeton. It was there he conducted all of his business, the business of the League. He had no duplication of living expenses and no traveling expenses within the meaning of section 23 (a). No deduction was intended under such circumstances, Cf. Barnhill v. Commissioner, 148 Fed. (2d) 913; Commissioner v. Flowers., 326 U. S. 465; George F. Thompson, 6 T. C. 285; affd., 161 Fed. (2d) 185. Reviewed by the Court. Decision will he entered, for the respondent.   The petitioner incorrectly states in his brief (p. 67) that it was stipulated that he was a nonresident. He so alleged and the allegation was admitted, but the stipulated facts show that he was a resident.    Diplomatic representatives are regarded as exempt under international law.    SEC. 22. GROSS INCOME. (a) General Definition. — “Gross income” includes gains, profits, and income derived from salaries, wages, or compensation for personal service (including personal service as an officer or employee of a State, or any political subdivision thereof, or any agency or instrumentality of any one or more of the foregoing), of whatever kind and in whatever form paid, or from professions, vocations, trades, businesses, commerce, or sales, or dealings in property, whether real or personal, growing out of the ownership or use of or interest in such property; also from interest, rent, dividends, securities, or the transaction of any business carried on for gain or profit, or gains or profits and income derived from any source whatever. In the case of Presidents of the United States and judges of courts of the united Statea taking office after June 6, 1932, the compensation received as such shall be included in gross income; and all Acts fixing the compensation of such Presidents and judges are hereby amended accordingly. In the case of judges of courts of the united States who took office on or before June 6, 1932, the compensation received as such shall be included in gross income.